DETAILED ACTION
This action is in reply to papers filed 8/9/2021. Claims 1, 3, 5-6, 9-12, 15, 41-46 and 48-52 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200206271A1, Published 7/2/2020.

Withdrawn Objection(s)  
The objection to claim 44 is withdrawn in view of the removal of the term ‘is’, located between the terms ‘molecule’ and ‘comprises.’ 
Moot/Withdrawn Rejection(s)  
In view of the amendments made to the independent claims, the 102 (a)(1)/(a)(2) rejection of claims 1, 3, 5-6, 9-10, 15, 41-46 and 48-49 as being ancitipated by Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015)) is withdrawn. Arguments drawn to claim 2 are moot as the claim is cancelled. 
The 35 U.S.C §103(a) rejection of claims 4 and 47 as being unpatentable over Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed 1/28/2020) as applied to claims 1, 3, 5-6, 9-10, 15, 41-46 and 48-49 above and further in view of Zhang et al. (PgPub US20060035373A1, Published 2/16/2006) is moot as the claims are canceled. 
The 35 U.S.C §103(a) rejection of claim 11 as being unpatentable over Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed 1/28/2020) as applied to claims 1, 3, 5-6, 9-10, 15, 41-46 and 48-49 above and further in view of Lesterhuis et al. (PLoS One. 2013 Apr 23;8(4):e61895) is withdrawn in view of the amendments made to claim 1.
The 35 U.S.C §103(a) rejection of claim 12 as being unpatentable over Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed 1/28/2020) as applied to claims 1-3, 5-6, 9-10, 15, 41-46 and 48-49 above and further in view of Zhou et al. (Cancer Immunol Immunother. 2012 Oct;61(10):1735-43) is withdrawn in view of the amendments made to claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and claim 48 recite, inter alia, “…wherein the composition comprises a mesenchymal stem cell engineered to produce the first effector molecule and the second effector molecule.” At issue here is that independent claims 1 and 44 have been amended to recite, inter alia, “wherein the composition comprises (a) a first mesenchymal stem cell engineered to produce the first effector molecule and (b) a second mesenchymal stem cell engineered to produce the second effector molecule…” The independent claims have been amended to recite the composition comprises two mesenchymal stem cells with each expressing a first and second effector molecule. However, dependent claims 5 and 48 recite the composition comprises one mesenchymal stem cell with said one mesenchymal stem expressing a first and second effector molecule. The limitations of the dependent claims runs counter to the limitations in the independent claims. Accordingly, the metes and bounds of in view of the amendments made to independent claim 1 and claim 44.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1

Claims 1, 3, 5-6, 9-10, 15, 41-46 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed 1/28/2020, previously cited) and Zhang et al. (PgPub US20060035373A1, Published 2/16/2006, previously cited).

Regarding claim 1 (in-part) and claim 44 (in-part), Huss et al. teach a method of reducing tumor size in a subject, the method comprising an intraperitoneal administration (as in claim 42 and as in claim 50) (Pg. 25, lines 12-24) to a subject having a tumor, a composition comprising mesenchymal stem cells (as in claim 5 and claim 48) engineered to produce multiple effector molecules comprising at least a first effector molecule and a second effector molecule that each modulate tumor-mediated immunosuppressive mechanisms (Pg. 10, lines 35-38; Pg. 11, final paragraph) in an effective amount to reduce the size of the tumor (paragraph bridging claim 1 and claim 44, as in  claim 6, claim 41 and claim 49) (Pg. 14, lines 17-21). Continuing, Huss teaches the tumor to be reduced in size is an ovarian tumor (as in claim 3, claim 43, claim 45 and claim 46) (Pg. 24, lines 24-31). Regarding claim 9 and claim 10, Huss teaches the method further comprises delivering to the subject a checkpoint inhibitor, wherein the checkpoint inhibitor is an anti-PD-1 antibody or an anti-PD-L1 antibody (Pg. 17, lines 35-37; Pg. 34, lines 33-36).  Huss adds that the combined administration of the MSCs expressing an immune response-stimulating cytokine induces T-cell proliferation together with a checkpoint inhibitor leads to a synergistic effect with respect to the desired anti- cancer effect (Pg. 4, last paragraph; Pg. 18, lines 27-34).
However, Huss fails to teach the composition to be delivered comprises a first mesenchymal stem cell engineered to produce a first effector molecule and (b) a second mesenchymal stem cell engineered to produce a second effector molecule (as further in claim 1 and claim 44).
Before the effective filing date of the claimed invention, Zhang et al. taught a first stem cell that is transformed with a first nucleic acid molecule that encodes a first protein, and at least a second stem cell that is transformed with at least one different nucleic acid molecule encoding at least one different protein (as further in claim 1 and claim 44) (Pg. 16, para. 142). Note that Zhang teaches said stem cell can be any stem cell, including adult stem cells (Pg. 17-18, para. 199) such as mesenchymal stem cells (Pg., para. 91). Further, Zhang teaches the stem cells are transformed with genes encoding cytokines, including interleukins (Pg. 19, para. 211).  Zhang teaches a motivation for combining genetically modified stem cells, each expressing a 
With respect to claim 15, which recites, inter alia, “…wherein the volume of the tumor is reduced by at least 25% relative to a control”; this limitation is interpreted at an intended result and as such, holds no patenable weight.  A “whereby”, or in the case of instant claims, a “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim. The courts noted  (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'"  Thus, claim 15 is examined in light of the courts' decision. 
Furthermore, it is the Examiner’s opinion that the combination of Huss and Zhang read on the “wherein” clauses of claim 1 (wherein tumor reduction is greater than tumor reduction following administration of either the first mesenchymal stem cell alone or the second mesenchymal stem cell alone), claim 44 (wherein the increased immune response is greater than the immune response following administration of either the first mesenchymal stem cell alone or the second mesenchymal stem cell alone), claim 51 (wherein the tumor reduction is equal to or greater than the sum of the tumor reduction following separate administration of the first mesenchymal stem cell and the second mesenchymal stem cell) and claim 52 (wherein the tumor reduction is equal to or greater than the sum of the tumor reduction following separate administration of the first mesenchymal stem cell and the second mesenchymal stem cell). This is because Huss singly teaches a synergistic anti-cancer effect when the same 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    

That is, one of ordinary skill in the art would have found it prima facie obvious to administer, to a patient in need thereof, a composition comprising a first mesenchymal stem that has been transformed with a nucleic acid encoding IL-12 and a second mesenchymal stem cell that has been transformed with a nucleic acid encoding IL-21.  For the purposes of determining the most efficacious approach in treating a tumor, the skilled artisan would have been motivated to make such a modification in order to determine and then compare the synergistic effect of this arrangement (two mesenchymal stem cells each expressing IL-12 or IL-21) and the synergistic effect of a single mesenchymal stem cell expressing both IL-12 and IL-21. It is well settled that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense."  In this regard, the use of two cells to express two different genes is prima facie 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious. 

Prior Art Rejection 2

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed 1/28/2020, previously cited) and Zhang et al. (PgPub US20060035373A1, Published 2/16/2006, previously cited) as applied to claims 1, 3, 5-6, 9-10, 15, 41-46 and 48-52 above and further in view of Lesterhuis et al. (PLoS One. 2013 Apr 23;8(4):e61895., previously cited).

The teachings of Huss et al. and Zhang et al. are relied upon as detailed above. However, although Huss teaches use of a checkpoint inhibitor, Huss fails to teach the checkpoint inhibitor is an anti-CTLA-4 antibody (as in claim 11).
Before the effective filing date of the claimed invention, Lesterhuis et al. taught
several chemotherapeutics exert immunomodulatory effects. One of these is the nucleoside analogue gemcitabine, which is widely used in patients with cancer, including ovarian cancer, but with limited efficacy. Lesterhuis and colleagues hypothesized that the immunopotentiating effects of this drug are partly restrained by the inhibitory T cell molecule CTLA-4 and thus could be augmented by combining it with a blocking antibody against CTLA-4 (anti-CTLA-4 antibody) claim 11) (Pg. 2, Col. 2, para. 2), which on its own has recently shown beneficial clinical effects in the treatment of patients with metastatic melanoma. In this report, using two non-immunogenic murine tumor models, Lesterhuis observed that treatment with gemcitabine chemotherapy in combination with CTLA-4 blockade results in the induction of a potent anti-tumor immune response. Mice treated with the combination exhibited tumor regression and long-term protective immunity (Abstract; Pg. 1, paragraph bridging Col. 1 and Col. 2; Pg. 3, Col. 2, para. 2). It is further noted that Lesterhuis et al. taught treatment with anti-CTLA-4 antibody alone reduced the rate of tumor growth (Pg. 3, Col. 1, para. 2)
When taken with the teachings of Huss et al. and Zhang et al., wherein the combination teaches a method of treating an ovarian tumor, said method comprising administering to a subject in need thereof, a first mesenchymal stem cell genetically modified to express IL-12 and a second mesenchymal stem cell genetically modified to express IL-21 and a checkpoint inhibitor, one of ordinary skill in the art would have found it prima facie obvious to select an anti-CTLA-4 antibody as the checkpoint inhibitor to administer to the subject. The skilled artisan would have found it prima facie obvious to do so because Lesterhuis observed that treatment with anti-CTLA-4, alone or in combination with a chemotherapy agent, reduced the rate of tumor growth.  
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.




Prior Art Rejection 3

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed 1/28/2020, previously cited) and Zhang et al. (PgPub US20060035373A1, Published 2/16/2006, previously cited) as applied to claims 1, 3, 5-6, 9-10, 15, 41-46 and 48-52 above and further in view of Zhou et al. (Cancer Immunol Immunother. 2012 Oct;61(10):1735-43, previously cited).
The teachings of Huss et al. and Zhang et al. are relied upon as detailed above. However, both Huss and Zhang fail to teach the method further comprises delivering to the subject an anti-CD40 antibody (as in claim 12).
Before the effective filing date of the claimed invention, Zhou et al. investigated the expression of CD40 by ovarian carcinoma tissues and cell lines, and at the same time, evaluated the effect of a recombinant soluble human CD40L (rshCD40L) and an anti-CD40 agonist antibody on cell growth and apoptosis. Flow cytometry and immunohistochemistry assay demonstrated that CD40 was expressed on ovarian carcinoma cell lines and primary ovarian carcinoma cells derived from ascites, as well as on ovarian carcinoma tissues. The growth inhibition of rshCD40L and the anti-CD40 agonist antibody on ovarian carcinoma cells was examined by MTT assay, and the proportion of apoptotic tumour cells was analyzed by flow cytometry and Hoechst staining. Zhou’s study showed that CD40 was expressed on all ovarian carcinoma cell lines and was examined in 86.2% (162/188) of ovarian cancer tissue samples, but not in normal ovarian tissues (n = 20). Treatment with rshCD40L or anti-CD40 agonist antibody (as in claim 12) significantly inhibited ovarian carcinoma cell growth and induced apoptosis. 
When taken with the teachings of Huss et al. and Zhang et al., wherein the combination teaches a method of treating an ovarian tumor, said method comprising administering to a subject in need thereof, a first mesenchymal stem cell genetically modified to express IL-12 and a second mesenchymal stem cell genetically modified to express IL-21 and a checkpoint inhibitor, one of ordinary skill in the art would have found it prima facie obvious to further add a step of administering an anti-CD40 antibody to the subject in need thereof because Zhou teaches such a step significantly inhibited ovarian carcinoma cell growth and induced apoptosis in said cells.
It should be noted that the courts held in In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980) held that "it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose;" wherein the "idea of combining them flows logically from their having been individually taught in prior art." In this regard the combination of Huss et al. and Zhou et al. are all directed to compositions that treat ovarian cancer, thus the combination would have been prima facie obvious.




Applicant’s Arguments/Response to Arguments

In the interest of compact prosecution, arguments drawn to ‘Unexpected Results’ are addressed below.

Applicant argues: As shown in at least Example 5 (e.g., see FIGs. 5A-5C) and Example 6 (e.g., see FIGs. 26A-26B), Applicants have demonstrated that delivering a first MSC expressing IL-12 and a second MSC expressing a second effector molecule in combination inhibits tumor growth to a greater degree than following administration of either engineered mesenchymal stem cell alone in both a murine breast cancer model (Example 5) and colorectal cancer model (Example 6).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Para. 211 of the instant PgPub describes Fig. 5A-5C as follows: “Surprisingly, a synergistic effect on tumor growth was observed when the immunotherapy effectors were combined, particularly the combination of IL-12 and CCL21a, and the combination of IFN-β, IFN-γ, IL-12 and CCL21a (FIGS. 5A-5C).”  At the outset, the independent claims are not limited to the combinations recited in para. 211 (e.g. IL-12 and CCL21a). As such, the results are not commensurate in scope with the claimed invention. In addition, these results are not surprising. This is because Huss observed the same synergistic results. Indeed, starting on line 34 of pg. 4, Huss taught:
	The combination of IL-12, for example, with IL-2, IL-7, IL-15, and/or IL-21, will have the effect of activating (i) tumour-directed cytotoxic cells, (ii) helper cells that enhance the activation of cytotoxic cells and/or (iii) monocytes that can develop an additive immunological response against the tumour. A combination of cytokines therefore yields synergistic effects, as is seen in the natural immune response, and in the present invention greatly increases the therapeutic efficacy. It was a surprising result that the natural immune response could, in effect, be mirrored, or analogously applied, in an enhanced manner using a MSC-based transgenic approach. The invention is therefore based on the surprising finding that by providing a combination of transgenes encoding immune response-stimulating cytokine(s) in one or more MSCs a more effective local and safe anti-tumour response can be obtained. The combination of multiple cytokines, in the MSC vehicle, leads to unique local expression and secretion of the immune- stimulating factors that leads to a local anti-tumour response, comprising multiple arms of the immune response, without inducing systemic toxicity as is often observed when systemically applying cytokines in tumour patients.
In view of this teaching by Huss, Examiner is not persuaded by the results of the instant examples being unexpected.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632